In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00023-CR


                             JO ANN NUNEZ, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                   Hale County, Texas
              Trial Court No. B20153-1602, Honorable Kregg Hukill, Presiding

                                   February 10, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellant Jo Ann Nunez appeals the trial court’s judgment adjudicating her guilty

of the offense of harassment while in a correctional facility and sentencing her to five

years’ confinement, suspended in favor of community supervision.          We dismiss the

appeal for want of jurisdiction and because appellant has no right of appeal.

      The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or suspended or within ninety days if the defendant timely files a motion for new

trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, an appellate court

has no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.

        The trial court suspended appellant’s sentence in favor of community supervision

on September 23, 2020. Because appellant timely filed a motion for new trial, her notice

of appeal was due within ninety days, by December 22, 2020. Appellant did not file a

notice of appeal, however, until January 15, 2021. Accordingly, her untimely filed notice

of appeal prevents this court from acquiring jurisdiction over the appeal.

        Additionally, the trial court’s certification of appellant’s right of appeal indicates that

this is a plea-bargain case with no right of appeal. We are required by Rule of Appellate

Procedure 25.2(d) to dismiss an appeal “if a certification that shows the defendant has

the right of appeal has not been made part of the record.”

        By letter of January 21, 2021, we notified appellant of the consequences of her

late notice of appeal and the trial court’s certification and directed her to demonstrate

grounds for continuing the appeal by February 1st. Appellant has filed no response to

date.

        Accordingly, we dismiss this appeal for want of jurisdiction and based on the trial

court’s certification.

                                                     Per Curiam



Do not publish.